Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION

                                              No. 04-22-00359-CV

                                 IN THE INTEREST OF J.E.J.A., a Child

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021-PA-00362
                              Honorable Monique Diaz, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: December 7, 2022

AFFIRMED

           This is an accelerated appeal from an order terminating appellant A.A.’s parental rights to

her son, J.E.J.A. 1 A.A. argues the evidence is legally and factually insufficient to support the trial

court’s best interest finding. We affirm the trial court’s order.

                                                  BACKGROUND

           In February 2021, the Texas Department of Family and Protective Services received a

referral from San Antonio Behavioral Health stating A.A.’s teenage daughter was harming herself

and expressing suicidal ideations. During its investigation, the Department discovered J.E.J.A.,

who was eleven years old at the time, had not attended school since December 2020. The



1
 To protect the identity of the minor child in this appeal, we refer to the parent and child by their initials. See TEX.
FAM. CODE § 109.002(d); TEX. R. APP. P. 9.8(b)(2).
                                                                                                        04-22-00359-CV


Department also learned J.E.J.A. had high functioning autism, disruptive mood dysregulation

disorder, ADHD, and anxiety, and A.A. was not consistently giving him his medication. On March

1, 2021, the Department visited A.A.’s home and found police had arrested A.A. for possession of

a controlled substance, specifically methamphetamines. The Department initiated emergency

removal proceedings by filing a petition seeking temporary managing conservatorship of J.E.J.A.

and termination of A.A.’s parental rights. 2

         The trial court signed an emergency removal order, named the Department temporary

managing conservator, and granted A.A. temporary possessory conservatorship. The Department

also placed J.E.J.A. with a foster family. Following the adversarial hearing, the trial court ordered

A.A. to comply with all the provisions of the Department’s service plan, which required her to

attend counseling sessions, complete parenting and domestic violence classes, complete a drug

and alcohol dependency assessment, submit to random drug testing, provide a safe and drug-free

home for J.E.J.A., and maintain stable employment. The trial court’s order further provided A.A.’s

failure to comply with any of these requirements could result in termination of her parental rights.

         A.A. started participating in Bexar County’s Family Drug Court program, and in August

2021, the Department returned J.E.J.A to her care. A.A. successfully completed the program by

October 2021 but relapsed two months later, and the Department placed J.E.J.A. with another

foster family in Richmond, Texas. In April 2022, the Department placed J.E.J.A. with his half-

sister and her biological father. On May 16, 2022, the case proceeded to trial, and the trial court

heard testimony from the Department caseworker, J.E.J.A.’s foster father, and A.A. The trial court

found by clear and convincing evidence A.A. knowingly placed or allowed J.E.J.A. to remain in

conditions endangering his well-being; engaged in conduct or knowingly placed J.E.J.A. with


2
  The Department also sought termination of J.E.J.A.’s father’s parental rights, which the trial court ultimately granted.
J.E.J.A.’s father did not appeal the termination order, and therefore, he is not a party to this appeal.


                                                          -2-
                                                                                       04-22-00359-CV


persons who engaged in conduct endangering his well-being; failed to comply with specific

provisions of a court order; and used a controlled substance and continued to abuse the substance

after completing a substance abuse treatment program. See TEX. FAM. CODE § 161.001(b)(1)(D),

(E), (O), and (P). The trial court also found termination of A.A.’s parental rights was in J.E.J.A.’s

best interest. See id. § 161.001(b)(2). A.A. now appeals and challenges the legal and factual

sufficiency of the evidence supporting the trial court’s best interest finding.

                                          BEST INTEREST

                                        Standard of Review

       A parent-child relationship may be terminated, pursuant to section 161.001 of the Texas

Family Code, only if the trial court finds by clear and convincing evidence one of the predicate

grounds enumerated in subsection (b)(1) and termination is in a child’s best interest. See id.

§ 161.001(b). Clear and convincing evidence requires “proof that will produce in the mind of the

trier of fact a firm belief or conviction as to the truth of the allegations sought to be established.”

Id. § 101.007.    We employ this heightened standard to guard the constitutional interests

termination implicates and judge whether a “factfinder could reasonably form a firm belief or

conviction about the truth of the State’s allegations.” In re C.H., 89 S.W.3d 17, 25 (Tex. 2002);

In re O.N.H., 401 S.W.3d 681, 683 (Tex. App.—San Antonio 2013, no pet.).

       We review the legal and factual sufficiency of the evidence under the well-established

standards of review set by the Texas Supreme Court in In re J.F.C., 96 S.W.3d 256, 266–67 (Tex.

2002). In reviewing the legal sufficiency of the evidence, we “look at all the evidence in the light

most favorable to the finding to determine whether a reasonable trier of fact could have formed a

firm belief or conviction that its finding was true.” Id. at 266. We assume the factfinder resolved

disputed facts in favor of its finding if a reasonable factfinder could do so, and we do not disregard

undisputed evidence even if it does not support the trial court’s finding. Id. In reviewing the


                                                 -3-
                                                                                      04-22-00359-CV


factual sufficiency of the evidence, we “give due consideration to evidence that the factfinder could

reasonably have found to be clear and convincing.” Id. “If, in light of the entire record, the

disputed evidence that a reasonable factfinder could not have credited in favor of the finding is so

significant that a factfinder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient.” Id.

                                           Applicable Law

       In a termination proceeding, the Department bears the burden to establish termination is in

the child’s best interest. Id. In conducting a best interest analysis, we apply the non-exhaustive

Holley factors, which include the following: (1) the desires of the child; (2) the present and future

emotional and physical needs of the child; (3) the present and future physical danger to the child;

(4) the parental abilities of the individuals seeking custody; (5) the programs available to assist

these individuals to promote the best interest of the child; (6) the plans held by the individuals

seeking custody; (7) the stability of the home of the parent and the individuals seeking custody;

(8) the acts or omissions of the parent may indicate the existing parent-child relationship is not a

proper one; and (9) any excuse for the acts or omissions of the parent. See Holley v. Adams, 544

S.W.2d 367, 371–72 (Tex. 1976). The Department is not required to prove every factor for a trial

court to find termination is in the child’s best interest, and no single factor is necessarily

dispositive. Id. at 372; In re A.B., 269 S.W.3d 120, 126 (Tex. App.—El Paso 2008, no pet.).

       We also remain mindful keeping the child with a parent is presumably in the child’s best

interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam). However, promptly and

permanently placing a child in a safe environment is also presumed in the child’s best interest.

TEX. FAM. CODE § 263.307(a). Therefore, we consider the factors listed in section 263.307 of the




                                                -4-
                                                                                                       04-22-00359-CV


Texas Family Code to determine whether a parent can provide the child with a safe environment. 3

See id.

          Finally, we consider direct and circumstantial evidence, subjective factors, and the totality

of the evidence in our best interest analysis. In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San

Antonio 2013, pet. denied). Additionally, evidence proving any of the statutory grounds for

termination is probative on the issue of best interest. C.H., 89 S.W.3d at 28. “A trier of fact may

measure a parent’s future conduct by [her] past conduct [in] determin[ing] whether termination of

parental rights is in the child’s best interest.” E.D., 419 S.W.3d at 620. Past conduct can include

drug use, which can destabilize the home and expose children to physical and emotional harm if

not resolved. See, e.g., In re K.J.G., No. 04-19-00102-CV, 2019 WL 3937278, at *8 (Tex. App.—

San Antonio Aug. 21, 2019, pet. denied) (mem. op.). We also focus on whether termination is in

the child’s best interest, not the parent’s best interest. In re D.M., 452 S.W.3d 462, 470 (Tex.

App.—San Antonio 2014, no pet.).

                                                     Application

    1. A.A.’s Drug Use

          The Department produced evidence A.A. grappled with a methamphetamine addiction, and

her addiction impacted her ability to care for J.E.J.A. This court has recognized “[p]arental drug



3
  These factors include: the child’s age and physical and mental vulnerabilities; the frequency and nature of out-of-
home placements; the magnitude, frequency, and circumstances of the harm to the child; whether the child has been
the victim of repeated harm after intervention by the Department; whether the child is fearful of returning to the child’s
home; the results of psychiatric, psychological, or developmental evaluations of the child, the child’s parents, other
family members, or others who have access to the child’s home; whether there is a history of abusive conduct by the
child’s family or others who have access to the child’s home; whether there is a history of substance abuse by the
child’s family or others who have access to the child’s home; the willingness and ability of the child’s family to seek
out, accept, and complete counseling services and to cooperate with and facilitate an appropriate agency’s close
supervision; the willingness and ability of the child’s family to effect positive environmental and personal changes
within a reasonable period of time; whether the child’s family demonstrates adequate parenting skills; and whether an
adequate social support system consisting of an extended family and friends is available to the child. See TEX. FAM.
CODE § 263.307.



                                                          -5-
                                                                                      04-22-00359-CV


abuse reflects poor judgment and may be a factor to consider in determining a child’s best interest.”

In re A.L.H., No. 04-20-00452-CV, 2021 WL 1110612, at *6 (Tex. App.—San Antonio Mar. 24,

2021, pet. denied) (mem. op.) (quoting In re J.M.T., 519 S.W.3d 258, 269 (Tex. App.—Houston

[1st Dist.] 2017, pet. denied)) (internal quotation marks omitted); see also TEX. FAM. CODE

§ 263.307(b)(8) (stating courts may consider history of substance abuse by child’s family). This

is because “a parent’s illegal drug use exposes [a] child to the possibility that the parent may be

impaired or imprisoned.” In re A.M.L., No. 04-19-00422-CV, 2019 WL 6719028, at *4 (Tex.

App.—San Antonio Dec. 11, 2019, pet. denied) (mem. op.) (citing In re E.R.W., 528 S.W.3d 251,

264 (Tex. App.—Houston [14th Dist.] 2017, no pet.)). When a parent decides to continue “to

engage in illegal drug use during the pendency of a termination suit[,]” this decision “may support

a finding that the parent engaged in conduct that endangered the child’s physical or emotional

well-being.” Id. (quoting In re Z.J.B., No. 14-18-00759-CV, 2019 WL 347474, at *5 (Tex. App.—

Houston [14th Dist.] Jan. 29, 2019, pet. denied) (mem. op.)) (internal quotation marks omitted).

       In this case, the Department caseworker testified when the Department initiated its

investigation and visited A.A.’s home, it learned A.A. had been arrested for possession of a

controlled substance, specifically methamphetamines. A.A. also admitted to the trial court she

was not home when the Department visited because she had been arrested and charged with

possession. When asked about the status of her possession case, A.A. testified she agreed to

participate in a pretrial diversion program.      The Department caseworker confirmed A.A.’s

enrollment in Bexar County’s Drug Court program, and she testified A.A. maintained good

standing in the program by attending her classes and taking random drug tests. Due to her good

standing, the Department returned J.E.J.A. to her care in August of 2021, and she successfully

completed the program on October 14, 2021.




                                                -6-
                                                                                     04-22-00359-CV


       However, in December 2021, A.A. stopped cooperating with the Department and

complying with her service plan by refusing to take any drug tests. The Department caseworker

testified A.A. took her last test on December 30, 2021, and A.A. admitted to her she relapsed with

methamphetamines on December 15, 2021. She testified the last drug test A.A. took was on

December 30, 2021. Both the Department caseworker and A.A. testified in January 2022, A.A.

contacted the Department and admitted she was unable to continue caring for J.E.J.A. due to her

substance abuse. The Department caseworker further testified A.A. was supposed to complete an

outpatient treatment program, but by March 2022, she stopped cooperating and was discharged

from the program. The Department caseworker explained she attempted to work with A.A.

regarding her substance abuse, but A.A. continued to use illegal drugs and admitted to her she had

relapsed with heroin and cocaine in March 2022. A.A., however, disputes the caseworker’s

testimony and testified she had relapsed with only methamphetamines in December 2021 and

March 2022. She also testified she used marijuana during the case.

       The Department caseworker testified she was concerned to reunite J.E.J.A. with A.A. due

to her repeated relapses. She testified after the Department removed J.E.J.A. from A.A.’s care in

January 2022, she provided A.A. with resource guides for assistance, took A.A. to a medical

appointment when A.A. was not feeling well, and tried to get A.A. into another treatment program.

She testified she emphasized to A.A. the importance of reengaging in a treatment program, and

she described how one of the treatment programs made multiple attempts to contact A.A., but A.A.

never returned any calls. The caseworker further testified A.A. lived at a sober living facility for

about a week but ultimately left. A.A. explained she had to leave because she was being evicted

from her home, so she had to pack her belongings.




                                                -7-
                                                                                      04-22-00359-CV


    1.      A.A.’s Compliance with Court-Ordered Services

            The Department also produced evidence A.A. did not complete the requirements outlined

in her court-ordered service plan. “A parent’s performance under a service plan is also relevant to

several of the Holley factors, including the emotional and physical danger to the child now and in

the future, parental abilities, and stability.” In re M.L.C., No. 04-17-00459, 2017 WL 6597828, at

*6 (Tex. App.—San Antonio Dec. 27, 2017, pet. denied) (mem. op.); see Holley, 544 S.W.2d at

371–72. “It is also relevant to many of the factors set out in section 263.307(b): (1) the willingness

of the parent to seek out, accept, and complete counseling services, (2) the willingness and ability

of the parent to effect[] positive changes within a reasonable time, and (3) whether the parent

demonstrates adequate parenting skills.” M.L.C., 2017 WL 6597828, at *6; see TEX. FAM. CODE

§ 263.307(b)(10)-(11), (12).

            Here, when asked whether A.A. completed her service plan, the Department caseworker

testified many of the requirements were outstanding, including providing J.E.J.A. with a stable

home and financial support, submitting to random drug testing, completing an inpatient substance

abuse treatment program, and reengaging in counseling. The caseworker testified A.A. did not

have a stable home. During the case, she had been living in a home owned by an elderly woman,

and she was evicted when the elderly woman passed away. The Department caseworker testified

A.A. had been living at the home rent-free for the past year. A.A. testified she had thirty days to

pack her belongings, but the son who inherited the property ultimately threw out her belongings.

She testified she had nowhere to store her belongings and started living in her car. Unable to find

housing, she ultimately moved to California and was currently staying in an Airbnb. The

Department caseworker testified she had not known A.A. moved to California until the morning

of trial.




                                                 -8-
                                                                                      04-22-00359-CV


        As to employment, the Department caseworker testified A.A. did not provide proof of any

employment. A.A. testified she had been working at Boost Mobile, but she lost her job in February

2022 because the Department asked her to work less so she could spend more time with J.E.J.A.

A.A. explained as a result, she did not qualify for any bonuses, and she ultimately had to quit.

A.A. added, however, she was now working in California cleaning offices. The Department

caseworker confirmed A.A. had told her the morning of trial about her new job, but she could not

verify either her housing or employment at that time. This evidence not only shows A.A.’s

inability to complete her service plan but also shows her lack of stability, which supports a trial

court’s best interest finding. See M.L.C., 2017 WL 6597828, at *6 (“Lack of stability, including a

stable home, supports a finding that the parent is unable to provide for a child’s emotional and

physical needs.”).

   2.   A.A.’s Parenting Abilities and J.E.J.A.’s Needs

        The trial court heard evidence regarding A.A.’s parenting abilities and J.E.J.A.’s special

medical needs. “The factfinder may consider a parent’s parenting skills in a best interest analysis.”

In re S.R., 452 S.W.3d 351, 368 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). When

reviewing a parent’s parenting abilities, “a factfinder can consider the parent’s past neglect or past

inability to meet the physical and emotional needs of their children.” In re J.F.-G., 612 S.W.3d

373, 388 (Tex. App.—Waco 2020), aff’d, 627 S.W.3d 304 (Tex. 2021). Additionally, “[e]vidence

of a recent improvement does not absolve a parent of a history of irresponsible choices.” Id.

(quoting In re A.M., 385 S.W.3d 74, 83 (Tex. App.—Waco 2012, pet. denied)) (internal quotation

marks omitted).

        According to the Department caseworker, when the Department became involved with the

family, J.E.J.A. had not attended school for three months. When asked about J.E.J.A.’s school

absence, A.A. testified she did not recall it being “that long” and thought it was only for a month.


                                                 -9-
                                                                                      04-22-00359-CV


The caseworker testified J.E.J.A. was currently attending school and had a strong bond with his

teacher. The caseworker emphasized J.E.J.A. needed structure because throughout his young life,

he did not have consistency due to A.A.’s substance abuse.              However, the caseworker

acknowledged when A.A. was participating in the drug court program, she exhibited adequate

parenting skills and was reunited with J.E.J.A. for a short period of time due to her progress.

        The record also shows J.E.J.A. has special medical needs. The Department caseworker

explained J.E.J.A. had been diagnosed with high functioning autism, disruptive mood

dysregulation disorder, ADHD, and anxiety. The record reflects when the Department became

involved with the family, A.A. admitted she did not consistently give J.E.J.A. his required

medication. The Department caseworker also testified J.E.J.A. struggled with his behavior, and

on more than one occasion, he had to enter an inpatient mental health treatment center. She

testified A.A. had to take J.E.J.A. to the treatment center when he had been returned to her care,

and on another occasion, his current foster family had to take him to the treatment center because

he had become very aggressive and threatened them with a knife. According to the caseworker,

J.E.J.A.’s aggressive outburst happened after one of his visits with A.A. The foster family fully

cooperated with the behavioral health clinic, and at this time, they are currently ensuring J.E.J.A.

regularly sees his mental health treatment providers. Considering J.E.J.A.’s special medical needs,

the caseworker concluded she believed A.A. could not provide for his well-being due to her

substance abuse and lack of stability.

   3.   J.E.J.A.’s Desires and the Department’s Permanency Plan

        At the time of trial, J.E.J.A. was eleven years old and living with his biological sister and

her father. The foster father testified J.E.J.A. was doing well, and he described J.E.J.A. as “an

amazing young man.” He testified J.E.J.A. had an “amazing spirit” and “want[ed] to do good

things.” He also told the trial court he was working with the Department to permanently adopt


                                                - 10 -
                                                                                       04-22-00359-CV


him. He further testified he recognized J.E.J.A. struggled with his behavior and was currently

seeing what “he [could] get away with.” He explained he was doing his best as a parent to

discipline him by teaching J.E.J.A. about consequences. He described one incident involving

spanking and explained he left J.E.J.A. alone for eight to ten minutes after he spanked him and

then explained to him why he had been spanked. He testified J.E.J.A. usually acts out after visits

with A.A. or the Department caseworker, and in that specific instance, he had recently seen A.A.

He further testified after the incident, he began working with the Department to find other ways to

discipline J.E.J.A. that did not involve spanking.

        The trial court also heard evidence J.E.J.A. no longer wanted to see A.A. Both the

Department caseworker and foster father testified J.E.J.A. told them he did not want to see or live

with his mother. Specifically, the foster father testified J.E.J.A. told him he did not think he was

safe with his mother and his mother abused him. J.E.J.A. also told him he was worried the

Department would remove him from the foster home, and he believed no one loved him or wanted

to take care of him. The foster father testified he wished to adopt J.E.J.A., and he would comply

with all of the Department’s policies to ensure J.E.J.A. remained with him. He testified he was

receptive to going to therapy, working with J.E.J.A.’s teachers, and working with the Department

regarding how to parent J.E.J.A. The Department caseworker echoed the foster father’s testimony

and testified termination of A.A.’s parental rights was in J.E.J.A.’s best interest.

   4.   Summation

   After reviewing the evidence and considering the Holley factors and the statutory factors in

section 263.307(b) of the Code, we conclude the trial court could have reasonably formed a firm

belief or conviction termination of A.A.’s parental rights was in J.E.J.A.’s best interest. See J.F.C.,

96 S.W.3d at 266. The evidence shows A.A. continued to abuse illegal drugs throughout the case,

did not secure stable housing or employment, and J.E.J.A. remained in a safe and stable


                                                 - 11 -
                                                                                     04-22-00359-CV


environment with his current foster family, who planned to work with the Department and

ultimately adopt him.

       A.A. does not dispute this evidence, but rather contends her drug use and lack of stable

housing “become less relevant if the Department is named sole managing conservator,” and the

Department failed to meet its burden of demonstrating termination was in J.E.J.A.’s best interest.

For support, she cites a case where despite evidence of a parent’s illicit drug use, the Third Court

of Appeals reversed the trial court’s termination order and did not disturb the appointment of the

Department as permanent managing conservator. See C. C. v. Tex. Dep’t of Fam. & Protective

Servs., 653 S.W.3d 204 (Tex. App.—Austin 2022, no pet.). There, however, the Third Court noted

other factors supported its reversal by specifically pointing to evidence showing the parent

demonstrated a comprehensive understanding of her child’s particular needs, the child had a strong

bond with the parent, and the Department did not have a permanent placement for the child. See

id. at 220–22. The Third Court concluded when considering this evidence, the parent’s drug use

became less relevant and preservation of the parent-child relationship was in the child’s best

interest. See id. at 222. It then held the evidence was factually insufficient to support the trial

court’s best interest finding. Id.

       Here, the evidence shows the Department had a permanent placement plan for J.E.J.A., and

J.E.J.A. desired to remain with his foster family, who met all J.E.J.A.’s special medical needs. The

evidence also showed even though A.A. exhibited adequate parenting skills when she was

participating in the drug court program, her past conduct revealed she did not keep J.E.J.A. in

school and failed to consistently give J.E.J.A. his required medications. Accordingly, the trial

court was free to measure her future conduct by her past conduct when making its best interest

determination, and it could reasonably conclude J.E.J.A. would be subjected to a life of instability

and uncertainty. See E.D., 419 S.W.3d at 620. Moreover, A.A. has not challenged the trial court’s


                                               - 12 -
                                                                                         04-22-00359-CV


findings under section 161.001(b)(1), and these grounds for termination are probative on the issue

of best interest. See C.H., 89 S.W.3d at 28.

        Accordingly, after considering all the evidence in the light most favorable to the best

interest finding, we conclude it was reasonable for the trial court to have formed a firm belief or

conviction termination of A.A.’s parental rights was in J.E.J.A.’s best interest. See J.F.C., 96

S.W.3d at 266. We further conclude any disputed evidence, viewed in light of the entire record,

could have been reconciled in favor of the trial court’s best interest finding or was not so significant

the trial court could not have reasonably formed a firm belief or conviction termination was in

J.E.J.A.’s best interest. See id. Therefore, we hold the evidence is legally and factually sufficient

to support the trial court’s best interest finding, and we overrule A.A.’s sole issue.

                                            CONCLUSION

        We affirm the trial court’s order terminating A.A.’s parental rights to J.E.J.A.


                                                    Luz Elena D. Chapa, Justice




                                                 - 13 -